Case 19-20448-jra Doc 1 ' Filed 03/05/19 Page 1 of 59

Fill in this information to identify your case:

   

United States Bankruptcy Court for the:
Northem District of indiana

Case number (/rknown);

Chapter you are filing under:
Chapier 7

El chapter 11

U Chapter 12

Cl Chapter 13

 

eneeavw‘~";"§"
FILED gm \,EA-!F§hé`t§k\iff"frii§`is an

time \:Li=_e¥l= \-"-3"-' amended ming

Oiiicia| Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may tile a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

|dentify Yourself

1. Your full name

Wn'te the name that is on your

About Debtor 1:

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

government-issued picture Antoma '
identification (for examp|e, F"st name F"Sf name
your driver license or Mernesheye

passport). Middie name Middle name
Bring your picture Na"$

identification to your meeting Lasi name Lan name

with the trustee

2. Ail other names you
have used in the last 8

lndividual Taxpayer
identification number
(lT|N)

Ofiicia| Form 101

Sufiix (Sr., Jr.. ll, lll)

Same-as-above

suffix (sr., Jr.. u, m)

 

 

 

 

 

 

First name First name
years
|nc|ude your married or Middle name Midd|e name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
. 3. Only the last 4 digits of
yourSocialSecurity XXX "XX"_S--?--J--§-- XXX "xx°-_-_-_----
number or federal on 0R

9xx-xx-____

Vo|untary petition for individuals Filing for Bankruptcy page 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 2 of 59

 

newa Antonia iVi. Nalls
First Name Middle Name Last Name
About Debtor 1:

4. Any business names
and Empioyer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

: s. Why you are choosing
this district to file for
bankruptcy

Ofticiai Form 101

m l have not used any business names or EiNs.

Case number (mmm)

About Debtor 2 (Spouse Only in a Joint Case):

0 l have not used any business names or EiNs.

 

Business name

Business name

 

Business name

Eri_`

J"`

724 E. 39th Lane

Business name

EE'_

El`ri_`

if Debtor 2 lives ata different address:

 

 

 

 

Number Street Number Street
Griffrth lN 4631 9
City State ZiP Code City State ZiP Code
Lake
County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZiP Code City State ZiP Code
Check one: Check one:

m Over the last 180 days before iiling this petition,
i have lived in this district longer than in any
other district.

cl l have another reason. Expiain.
(S€e 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

l:l i have another reason. Expiain.
(See 28 u.s.c. § 1408.)

 

 

 

 

page 2

Debtor 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 3 of 59

Antonia

Flrst Name

M.

Middle Name

Nalls

Last Name

Case number (rr/mown)

Tell the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officiai Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Fonn 2010)). Aiso, go to the top of page 1 and check the appropriate box.

m Chapter 7

El Chapter 11
Cl Chapter 12
U Chapter 13

E.l l will pay the entire fee when l file my petition. Piease check with the cierk’s ofhce in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

El i need to pay the fee in installments if you choose this option, sign and attach the
Application for lndividua/s to Pay The Filing Fee in lnstaI/ments (Of&ciai Form 103A).

E\ l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofnciai poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Offrciai Form 1033) and tile it with your petition.

 

 

 

 

 

 

 

m No
n Yes. District When Case number
MM/ DD l YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MMl DD/YYYY
m No
n Yes. Debtor Reiationship to you
Dietrict When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM l DD / YVYY
El No. caroline 12.
m ¥es. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

n Yes. Fiii out initial SfaiementAbout an Evict/'on JudgmentAgainsi You (Fom\ 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 4 of 59

Debtor 1 Antonia M- Nalls Case number (/rimvn)

 

Fird Name Middio Nome Last Narno

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor lZ| No_ 90 to Pari 4,
of any full- or part-time
business? Cl Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuai, and is not a
separate legal entity such as

aco oration, a ne hi ,or
LLC:*p p n rs p Number Slreet

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZiP Code

Check the appmpn'ate box to describe your business:

n Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Singie Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
l;l Stockbroker (as defined in 11 U.S.C. § 101(53A))

cl Commodity Broker (as defined in 11 U.S.C. § 101(6))

m None of the above

13. Are you filing under /f you are filing under Chapter 11, the court must know whether you are a small business debtor so that ii
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).

d f
ab o,? _ , n No. l am not filing under Chapter11.
For a definition of small
business debtor» 593 m No. | am filing under Chapter 11 . but l am NOT a small business debtor according to the deunition in
11 U~S-C~ § 101(519)~ the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if you Own or Have Any Hazardous Property or Any Property That Needs |mmediate Attentlon

 

14. Do you own or have any m NO
prope that poses or is
allegedtzo pose a threat El Ves, Whai is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For examp/e, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the propeity?

 

Number Street

 

 

City State ZiP Code

Officiai Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 5 of 59

Antonia

Flrst Name

Debtor 1

m:xplain ¥our Efforts to Receive a Briefing About Credlt Counseling

Middls Name

Nalls

Last Namo

Case number (irknown)

 

15. Te|i the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to fle.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

g l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, buti do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certihcale and payment
plan, if any,

El i certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankn.iptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you died for bankruptcy.

if the court is satisfied with your reasons you must
still receive a briefing within 30 days after you fiie.
You must me a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any, lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about fnances.

cl Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemef, even after l
reasonably tried to do so.

a Active duty. i am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briehng about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

El l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you mathis bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

a l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankn.iptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briedng before you filed for bankmptcy.

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you fiie.
¥ou must file a certihcate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L'.'.l l am not required to receive a briefing about
credit counseling because of.

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

m Disability. iVly physical disability causes me
to be unable to participate in a
brie&ng in person, by phone, or
through the intemet, even after l
reasonably fried to do so,

El Active duty. i am cumentiy on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 6 of 59

Debtor 1 Antonia M - Na"S Case number (irimown)

Flrst Name Middte Neme Last Name

ml\nswer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, famiiy, or household purpose.”
Ei No. colo line 16b.
m Yes. Go to line 17.

1s. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

cl No. Go to line 16o.
El ves. soto line 17.

16o. State the type of debts you owe that are not consumer debts or business debts.

 

11. Are you filing under

Chapter 77 m No. l am not filing under Chapter 7. Go to line 18.

Do you estimate that after m Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and m No

administrative expenses

are paid that funds will be n Ye$

available for distribution
o , too""$e¢\i'¢d,¢'¢d"°'$?o ,

is. How many creditors do iZi 1~49 L'.i 1,000-5,000 El 25,001~50,000

you estimate that you L`.i 50-99 Cl 5,001-10,000 Ei 50,001-100,000
°We? lI.l 100-199 El 10,001-25,000 El lvlore man 100,000
, , , ,, \, _.‘3200-999,_, ._ f ,_ _r ,
19. l-low much do you ii $0-$50,000 E] $1,000,001-$10 million Ci $500,000,001-$1 billion
estimate y<>ur assets 10 CJ $50,001-$100,000 Ei $10,000,001-$50 million ill $1,000,000,001-$10 billion
be W°'th? Ei sloo,ool-$soo,ooo Cl $so,ooo,ooi-$loo million l.'.i $10,000,000,001-$50 billion
Cl $500,001»$1 million Ei $100,000,001-3500 million Ei More man $50 billion
zo. How much do you Ci $o-$so,ooo EJ 31 ,000,001-$10 million ill ssoo,ooc,ooi-$i billion
estimate your liabilities Ei $50,001-$100,000 E| $10,000,001»$50 million E] $1,000,000,001-$10 billion
*° be? El 3100,001-$500,000 El $50,000,001-$100 million Ei $10,000,000,001-$50 billion
Cl $500,001~$1 million El $100,000,001-$500 million ll] Moro ivan $50 billion

Sign Below
l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct.

lf l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Signature of Debtor 1 Signature of Debtor 2
Executed on Executed on
MM / DD /YYYY MM l DD /¥YYY

Offlcial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 7 of 59

Debtor 1 Antonia lVl.

Flrst Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

OfEcia| Form 101

X

Nalls Case number iii/m¢»m)
best Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcyl you must list that debt
in your schedules lf you do not list a debt. the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. lndividual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences? -

l:l No

m Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

n No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
n No

53 Yes. Name of Person Tania Stoxstell _
Attach Bankruptcy petition Preparer’s Notice, Declaiation, and Signature (Official Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case,

 

 

 

 

 

 

) `i\'>\_'f/\\l bcs/t q`O;Q!§/ x
Signature of Debtor 1 Signature of Debtor 2
Date W{ 7 Date __ ..
MM/ DD /YYYY MMl DD /YYYY
(_.

Contact phone `L.Z \Q yGD BLGUD Contact phone

Cell phone Cell phone

Email address Email address

 

 

Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-20448-jra Doc 1 Filed 03/05/19

_ Fill in this information to identify your case and this filing:

Nalls

Last Name

Antonia M.

Middie Name

Debtor 1

 

First Name

Debtor 2
(Spouse, if filing) Firsr Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Northem District of indiana

Case number

 

 

 

Official Form 106A/B
Scheduie A/B: Property

 

Page 8 of 59

El check if this is an
amended filing

12/15

 

in each category, separately list and describe ltems. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best Be as complete and accurate as possibie. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

mbescribe Each Residence, Building, Land, or other Rea| Estate you 0wn or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, bullding, iand, or similar property?

m No. Go to Part 2.

a Yes. Where is the property?
What is the property? Check all that apply.
n Singie-family home

1.1. -_ ~ ~ -
Street address, if available, or other description a Dup‘ex c_’r _mum unit bund"_‘g
cl Condominium or cooperative

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have C/aims Secured by Property.

Current value of the Current value of the

 

 

 

 

Cl Manufactured or mobile home entire property? portion you own?
Ei tend 3 o.oo 5 0.00
i:l investment property
~ n T,meshare Describe the nature of your ownership
C'ty 3th Z'P Code n Om interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
n Debtor1 only

C°unty a Debtor 2 only

n Debtor 1 and Debtor 2 only
a At least one of the debtors and another

L:l Check if this is community property
(see lnstructions)

Other information you wish to add about this item, such as local

property identification number:

 

|f you own or have more than one, list here:
What is the property? Check all that apply.
El singiefamiiy home

1.2. ._ . . .
Street address, if available, or other description m Dup'ex c_>r ,mum unit bulld".`g
n Condominium or cooperative

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

a Manufactured or mobile home entire property? portion you own?
Ci Land $ 0.0D 5 0.00
cl investment property i h f m
. Descr be t e nature o your owners p

Cily State ZiP Code a T'meshare interest (such as fee slmple, tenancy by
m ether the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
m Debtor1 only

C°umy n Debtor 2 only

a Debtor1 and Debtor 2 only
cl At least one of the debtors and another

n Check if this ls community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Scheduie AIB: Property

page 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 9 of 59

 

 

 

 

 

 

Debtor 1 Antonia M- Na"S Case number (iri<nawn)
Flrst Name Middie Name Last Nama
what is the p"°P°"ty? Check a" ith api-"|V~ Do not deduct secured claims or exemptions Put
- _ - the amount of any secured claims on Schedule D.'
1-3~ a Smg|e family blame . _ Creditors Who Have Claims Secured by Property
Street address, if available, or other description m Duplex or multi-unit building
[] Condominium O, coopemtive Current value of the Current value of the
m Manufactured or mobile home entire property? p°m°n you own?
n Land $ 0.00 $ 0.00
El investment property
City S,ate Z|p Code n Timeshare Describe the nature of your ownership
n interest (such as fee simpie, tenancy by
Other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

[;l Debtor1 and Debtor 2 only n Check if this is community property
n At least one of the debtors and another (See instm°ti°ns)

 

County

other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for ali of your entries from Part 1, including any entries for pages

0.00
you have attached for Part 1. Write that number here. ...................................................................................... -) $

 

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. lt you lease a vehicle, also report it on Scheduie G: Executoly Contracfs and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

a No
w Yes
3’1. Make: Chevy WhO has an interest in the prOpGi’ty? Check Che. Do not deduct Secured ciaij or exemptions~ put
the amount of any secured claims on Scheduie D:
Model: Treverse m Debtor 1 °my Creditors Who Have C/aims Secured by Pmperty.
Year_ 201 0 n Debtor 2 only
` '976'60_" m Debtor 1 and Debtor 2 only §:t';:;"tr‘;a|u:y°,; the §::t';:':_\t V::|ug:rf‘;h°
Appmx'mate m"eage: --'_--_ n At least one of the debtors and another p pa y
Other information:
3,200.00 0.00
Cl Check if this is community property (see $ 5
instructions)
if you own or have more than one, describe here:
3_2, Make: Chevy who has an interest in the Property? Check °"e' Dc not deduct secured claims or exemptions Put
- the amount of any secured claims on Scheduie D.'
Moclel: Mahbu w Debtor 1 only Creditors Who Have C/aims Secured by Property.
Year. 2015 n Debtor 2 On|y
` ~'_'~_74 080 Ei Debtor 1 and Debtor 2 only gl:‘t‘;:;";rf"]';‘ft;,; ‘h° :::t'l:?`t;::]“g;;;h°
Approx'mafe m"eage: _’_____ l:i At least one of the debtors and another

Other lnformation:

7,400.00 5 0.00

 

 

!

§ a Check if this is community property (see $
instructions)

l
l

 

Oflicial Form 106A/B Scheduie AIB: Property page 2

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 10 of 59

Case number(

 

Who has an interest in the property? Check one.

gagnon Antonia M. Nalls
First Neme Mlddie Name 1351 Name
3,3_ Make:
Model: n Debtor1 only
Year. cl Debtor 2 only

Approximate mileage:

Other infonnation:

 

l

 

 

3_4_ Make:
Model:
Year:

Approximate mileage:

 

Other infonnation:

 

n Debtor1 and Debtor 2 only
n At least one of the debtors and another

l:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one,

n Debtor1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

L_.i At least one of the debtors and another

a Check if this is community property (see
instructions)

if known)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D.'
Creditcis Who Have Claims Secured by Properfy.

Current value of the Current value of the
entire property? portion you own?

$ 0.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D.'
Creditors Who Have C/alms Secured by Property

Current value of the Current value of the
entire property? portion you own?

$ 0.00 $ 0.00

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, hshing vesse|s, snowmobiles, motorcycle accessories

ENo

n Yes

4_1_ Make:
Model:
Year:

Other infonnation:

 

l
i
l
i

l
l

 

 

lf you own or have more than one, list here:

4_2, Make:
Model:

Year:

 

Other infonnation:

 

l

 

5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ..............................

Official Form 106A/B

Who has an interest in the property? Check one,
n Debtor 1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
m Debtor 1 only

m Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

$ 0.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D.'
Creditors Who Have Claims Secured by Property

Current value of the Current value of the

 

entire property? portion you own?
$ 0.00 $ 0.00
0.00

 

Scheduie AlB: Property

 

 

page 3

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 11 of 59

 

 

Debtor 1 Antonia M- Nalls Case number (m¢nown)
Firct Name Middle Name Lest Name
Part 3: Describe Your Personal and Household ltems

 

Do you own cr have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances fumiture, linens, china, kitchenware
C]No _
m Yes. Describe ......... Househo|d Furniture

7. Electronics

Examples: Televisions and radios; audio, videol stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

m No t , t , , _ 4
m Yes. Describe..........v Ce" phone and TV

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabi|ia, collectibles
m No

n Yes. Describe ..........

9. Equipment for sports and hobbies

Examples: Sports, photographic exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toc|s; musical instruments

m No v `. _ ,, ., . ._ ,_ ,.,

a \'es. Describe .......... `

10. Firearms
Examples: Pistols, n'iies, shotguns, ammunition, and related equipment

m No , `_ ,_ _ v .

a Ves. Describe ..........

11.Clothes f
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
DNO . … ,` ,
m YeS» Desc"`be --------- f Clothing For lVle and My Depenclents

12. Jewelry

Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

m Yes. Describe ...........

13. Non-farm animals
Examples: Dogs, cats, birds, horses

m No __ _. ,, ,, ..… ,.… _ v 1
' $ 0.00

a Yes. Describe ...........

14. Any other personal and household items you did not already list, including any health aids you did not list

m No
l;l Yes. Give specific g
information g

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ....... ')

 

Ochial Form 106A/B Schedule AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

:' $ 900.00

g 3 100.00

$ 0.00

 

$ 0.00

$ 0.00

 

W j $ 500.00

$ 0.00

4 3 0.00

 

 

 

$ 1,500.00

 

page 4

 

Case 19-20448-jra Doc 1 l:i|ed 03/05/19 Page 12 of 59

 

 

 

 

Debtor 1 Antonia M~ Nalls Case number t)rknown)
Firet Name Middte Name Last Name
M Describe ¥our Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current Va|u€ 07 the
portion you own?
Do not deduct secured claims
or exemptionsl
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you tile your petition
No
n Ye$ .................................................................................... Cash: ______________________ $ 000

17. Depcsits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m No
a Yes ..................... lnstitution name:
17.1. Checking account $ O.DO
17.2. Checking account $ 0.00
17.3. Savings account $ 0.00
17.4. Savings account $ 0.00
17.5. Certiticates of deposit $ 0.00
17.6. Other financial account $ 0.00
17.7. Other nnancial account 3 0.00
17.8. Other financial account 3 0.00
17.9. Other tinancial account $ 0.00
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
m No
a Yes ................. institution or issuer name:
$ 0.00
0.00
$ 0.00
19. Non-pub!icly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

m No Name of entity: % of ownership:

a Yes. Gi;re sp:cili;: O% % $ O_OO
in orma ron a ou '°~_~"°__-_~
them ......................... 0% % $ 0-00

0% % $ 0.00

 

Oft'icial Form 106A/B Scheduie AIB: Property page 5

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 13 of 59

Debtor1 Antonia M.
First Name Middlo Name Last Name

Nalls Case number tirimown)

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

ENQ

n Yes. Give specific |SSL|€\” name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $ 0'00
$ 0.00
s 0.00
21. Retirement or pension accounts
Examples: lnterests in lRA, ERlSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
21 No
El Yes. List each
account separately Type of account institution name:
401 (k) or similar plan: $ 0.00
Pension plan: $ O`OO
iRA; $ 0-00
Retirement account $ O- 00
Keogh: 3 0.00
Additional account: $ O‘OO
Additionai amount $ 0.00
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electn`c, gas, water), telecommunications
companies, or others
m No
m Yes .......................... |nstitution name or individua|:
Electric: $ 0.00
Gas: $ 0.00
Heating oil: 5 0.00
Security deposit on rental unit: $ 1 ,295.00
Prepaid rent: $ 0.00
Telephone: $ 0.00
Water: $ 0.00
Renied furniture $ 0.00
other $ 0.00
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
E No
m Yes .......................... issuer name and description:
$ 0.00
$ 0.00
$ 0.00

 

Officia| Form 106A/B

Scheduie AIB: Property

page 6 v

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 14 of 59

Debtor1 Antonia M. Nalls

Case number (ifiilioivli)
First Name Middle Name Last Name

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

m No
n Yes """""""""""""""""""" institution name and description Separateiy file the records of any interests.11 U.S.C. § 521(c):
$ 0.00
0.00 5 0_00
0.00
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
m No
n Yes. Give specific
information about them.... $ O-OO
26. Patents, copyrights, trademarks, trade secrets and other intellectual property
Examples: intemet domain names, websites, proceeds from royalties and licensing agreements
m No x
a Yes. Give specific
information about them....` $ 0~00
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive iicenses, cooperative association holdings, liquor licenses, professional licenses
m No
n Yes. Give specific
information about them.... $ 0~00
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
26. Tax refunds owed to you
ll N<> ,,i ,i ., t ,, __ a _, , it
m Yes Give specific information ` 6 116 00
' , F€d lt i -
about them including whether 2018 Federal and State Tax Returns : era $___._________
you already filed the returns § . State: $ 671-00
and the tax years. ....................... ~' weak $ 0_00
29. Famiiy support
Examples: Past due or lump sum alimony, spousal suppori, child supporty maintenanoe, divorce settlement property settlement
w No
13 Yes. Give specific information ..............
Alimony: $ 0.00
` Maintenance: $ 0-00
Support $ 000
: Divorce settlement $
1 Property settlement $ 0'00

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, wori<ers’ compensation,
Social Security benefits; unpaid loans you made tc someone else
m No

a Yes. Give specific information ............... § v l s 000

Oflicial Form 106A/B Scheduie AIB: Property page 7

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 15 of 59

Debtor 1 Antonia M- Nalls Case number (ifknowni
First Name Mlddia Name Lasi Name

 

 

31. interests in insurance policies
Examples: Healih, disability, or life insurance; health savings account (HSA); credit, homeowners or renter's insurance

mNo

m Yes. Name the insurance company

 

, _ _ Company name: ’ Benenciary: Surrender or refund value:

of each policy and list its value.
3 0.00
3 0.00

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneiciary of a living irust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

l:i Yes. Give specific information .............. j $ 0_00

 

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
Cl Yes. Describe each claim. .................... ;

_: 3 0.00

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

n ¥es. Describe each clarm. .................... g 1 3 0_00

35.Any financial assets you did not already list

a Yes. Give specific information ............ ' s 0,00

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here .................................... ........ . 9 $_______M

 

 

 

Describe Any Business-Reiated Froperty You own or Have an interest in. List any real estate in Fart 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
ill Yes. eo re line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38. Accounts receivable or commissions you already earned

n Yes. Describe .......

:$ 0.00

39. Oft“ice equipment fumishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, tax machines, rugs, telephones desks, chairs, electronic devices

m Yes. Describe ....... $ 0.00

C)fhciai Form 106A/B Scheduie AIB: F’roperty page 8

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 16 of 59

Debtor1 Antoma M- Nalls Case number (rknown)
First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

MNo

m Yes. Describe ....... ` l n q

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 0.00
41. inventory
a Yes. Describe ....... $ 0.00
42. interests in partnerships orjoint ventures
g No
a Yes' Describe ~~~~~~ Name of entity: % of ownership:
% $ 0.00
% $ 0.00
% $ 0.00
43. Customer lists, mailing lists, or other compilations
m No
Cl ¥es. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
DNO _ ,~__ c..,,t_. ,,,..V…
cl Yes. Describe ........ g $ 000
44.Any business-related property you did not already list
m No
cl Yes. Give specific $ 0_0()
information .........
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0_0()
for Part 5. Write that number here .................................................................................................................................................... 9 m
Describe Any Farm- and Commercial Fishing-Related Property You own or Have an interest ln.
if you own or have an interest in farmland, list it in Fart1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
iii No. eo to Part 7.
m Yes. Go to line 47.
Current value of the
portion you own?
Do nol deduct secured claims
or exemptions

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

q No
a Yes a ,. c i, t , . .

$ 0.00

Offrcial Form 106A/B Scheduie AlB: Property page 9

 

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 17 of 59

Antonia M.

First Name Middie Name

Debtor 1 Na"S Case number rrrr<newni

 

Lasl Name

48. Crops-either growing or harvested

mNo

Ci Yes. Give specific
information ............ l

49. Farm and fishing equipment implements, machinery, fixtures, and tools of trade
il No
n Yes .......................... ' ` " "

50. Farm and fishing supplies, chemicais, and feed

ENo

m Yes ...................... ……,... l …, ., .. ». , l. .,

51.Any farm- and commercial fishing-related property you did not already list
E No

a Yes. Give Specmc ,, y_ .. ., l, r_
information .............

52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number here ............. 9

Describe A|I Froperty You Own or Have an interest in That You bid Not List Above

$ 0.00

 

 

 

 

 

 

 

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

ENo

cl Yes. Give specific
information

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9

List the Totals of Each Fart of this Form

0.00
0.00
0.00

9569

 

 

 

 

 

 

55. Part 1: Total real estate, line 2 ................................................................ 9
se. Part 2: Toiel vehicles, line 5 $ O-OO
57. Part 3: 'rotal personal and household irerns, line 15 $ 81082~00
sa. Part 4: Toiai financial assets, line 36 $ 11500-00

59. Part 5: Total business-related property, line 45 $_______9_‘29_

 

s 0.00

 

60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00
61. Part 7: Total other property not listed, line 54 + $ 0-00
62.Total personal property. Add lines 56 through 61. .................... ` $ 9'582'0_ O. COpy personal PrOP€liy iOfa| -) + $ 9,582.00
63. reel or all property on schedule A/e. Add line 55 + line 62 .......................................................................................... s 9'532-00

OfEcia| Form 106A/B Scheduie A/B: property

 

 

 

page 10

 

 

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 18 of 59

Fill in this information to identify your case:

      

Debtor1 Antonia M. Nalls

First Name Middle Name Last Name

   

 

   
    
 
 

Debtor 2
(Spouse, if illing) First Name Middle Name Last Name

 

  
     
 

United States Bankruptcy Court for the: Northem Dislrict Of |ndiana

 
 

El Check if this is an
amended filing

Case number
(if known)

 

 
 

 

Official Form 1060
Scheduie C: The Property You Ciaim as Exempt nine

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information

Usirlg the property you listed on Scheduie A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt lf more
space is needed, fill out and attach to this page as many copies of Part 2: Additiona/ Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt Aiternativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Ciaim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is H/ing with you.

m You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
g You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

Scheduie A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Scheduie A/B
§§§;nption -HQ-Q§QHO'd $900.00 m $ 900.00 34~55-10-2
Llne from L_.l 100% of fair market value, up to
Schedu/e A/B; 6 any applicable statutoly limit

 

§§§§,ip,wn: w $ 100.00 m $ 100.00 34-55-10-2
. Cl 100% of fair market value, up to
l.§|:/?e:;<i)i?e A/B: l_ any applicable statutory limit

§§§§n.pnom clothing $ 500.00 m $. 500.00 34-55-10-2

Line from El 100% of fair market value, up to
Schedu/e A/B_. j j any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the dale of adjustment.)

Muo

E] Yes. Did you acquire the properly covered by the exemption within 1,215 days before you filed this case?

n No
n Yes

Officia| Form 1060 Scheduie C: The Property You Ciaim as Exempt page 1 oil

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 19 of 59

Antonia lVl.

First Name Mlddle Name Last Name

Nalls

Debtor 1

Case number (in<newn)

 

Additionai Page

 

Brief description of the property and line
on Scheduie A/B that lists this property

Brief
description

Line from
Scheduie A/B:

Brief
description
Line from

Scheduie A/B.'

Brief
description

Line from

Scheduie A/B:

Brief
description

Line from

Scheduie A/B:

Brief
description

Line from

Scheduie A/B:

Brief
description
Line from

Scheduie A/B:

Brief
description

Line from

Scheduie A/B:

Brief
description

Line from

Scheduie A/B:

Brief
description

Line from

Schedu/e A/B:

Brief
description

Line from

Schedule A/B:

Brief
descriptions

Line from

Scheduie A/B:

Brief
description

Line from

Scheduie A/B.'

Off'lclal Fom'l 1060

 

Current value of the
portion you own

Amount of the exemption you claim

Check only one box for each exemption

 

a 100% of fair market value, up to
any applicable statutory limit

 

m 100% of fair market value, up to
any applicable statutory limit

 

w 100% of fair market valuel up to

 

la 100% of fair market value, up to
any applicable statutory limit

 

 

 

g 100% of fair market value, up to

 

m 100% of fair market value, up to

 

Cl 100% of fair market value, up to

 

Cl 100% of fair market value, up to

 

cl 100% affair market value, up to

 

Cl 100% of fair market value, up to

 

n 100% of fair market value, up to

Copy the value from

Schedu/e A/B
Tax Refund $ 6,116.00 l;| $
1.1
Automobile______ $ 0.00 C] $
3.1
Automobile $ 0.00 g $
_§.-_g_.__ any applicable statutory limit
Security Deposlt $ 1,295.00 [] $
22
illinois Title Loan 5 1,000.00 ij $
._2._-§__ any applicable statutory limit

$ El $
----- any applicable statutory limit
_____________ $ 12 $
___ any applicable statutory limit
____._____ $ El $
_____ any applicable statutory limit
____._______ $ Cl $
---- any applicable statutory limit
_____________ $ El $
_~'_' any applicable statutory limit
_____________ $ El s

any applicable statutory limit

_____________ $ El s

 

n 100% of fair market value, up to
any applicable statutory limit

Scheduie C: The Property You Ciaim as Exempt

Specific laws that allow exemption

34-55-10-2

 

34-55-1 0-2

 

34-55-1 0-2

 

34~55-10-2

 

34-55-10-2

 

 

 

 

 

 

 

 

page Z__ of l

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 20 of 59

 

Fil| in this information to identify your cases 7

Deblo, 1 Antonia M.

  

Nalls

 

 

  

  

Debtor 2

First Name Middie Name l.est Name

     

 

    

 

 

Case number

(Spouse, if i'liing) Flrst Name Middie Name Last Name

United States Bankruptcy Court for the: Nol‘ihem District Of indiana

   
    
   

 

(if known)

   

 

Officiai Form 106D

 

D Check if this is an

amended H|ing

Scheduie D: Creditors Who Have Ciaims Secured by Property

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
n No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

Yes. Fiil in all of the information below.

List All secured claims

12/15

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. if a creditor has more than one secured ciaim, list the creditor separately Amount of claim value of collalel,al Unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supp°lls this portion
As much as possibie, list the claims in alphabetical order according to the creditor’s name. value Ol mllalel,al_ claim ll any
Capita| One Auto Finance Describe the property that secures the claim: $ 41488'00 $ 4'488~00 $ 0'00
Crediler’s Name
P.O. Box 259407 2010 Chevy Treverse
Number Street
As of the date you fiie, the claim is: Check all that apply.
m Contingent
PiantO TX 75025 C] Un|iquidaied
City State ZiP Code n Dlspuled
Who owes the d€bf? Check 0"€- Nature of iien. Check ali that apply.
g Debtor 1 °l'“y g An agreement you made (such as mortgage or secured
m Debtor 2 only car loan)
i:l Debtor1 and Debtor 2 only a Statutory lien (such as tax iien, mechanic’s lien)
El Al least one anne debtors and another m Judamenf lien from a lawsuit
D Other (including a right to offset)
El check if this claim relates to a
community debt
Dafe debtwas i"°""‘z‘d W l, Las¢\‘* digits 9*3°°°"`"?"9'“*’¢\"_0_,_§ -_6-.__4_ , ,' , W, . , l _.a o l, ,, ,. , l
|-2-‘-2-| Credif Accepfance Corporation Describe the property that secures the claim: $ 22»820»00 $ 22.820-00 s 0-00

 

 

 

 

Creditors Name

P.O. Box 5070

Number Street

Southfle|d Nil 48086
City State Z|P Code

Who owes the debt? Check one.

w Debtor1 only

n Debtor 2 only

a Debtor 1 and Debtor 2 only

0 At least one of the debtors and another

L:l Check if this claim relates to a
community debt

D_ate debt was incurred_. 08/01/2017

 

 

 

2015 Chevy Maiibu

 

 

As of the date you fiie, the claim is: Check ali that apply.
m Contingent

El unliquidated

n Disputed

Nature of lien. Check all that apply.

g An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechanics lien)

0 Judgment lien from a lawsuit

n Other (including a right to offset)

rLast 4_digits of account number __§_' _7_ ___§_ r_¢}_

Add the dollar value of your entries in Column A on this page. Write that number here: E_.ZZ,B.O_&_O_O |

Ofiicial Form 106D Scheduie D: Creditors Who Have Ciaims Secured by Property

page 1 of _1;

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 21 of 59

Antonia

First Name

M.

Last Name

Nalls

Debtor 1

Case number (irknown)
Middle Name

coininnA

  

 

 

 

 

 

 

 

 

 

 

Creditor's Name

 

Street

 

 

 

 

 

 

 

 

 

 

 

 

Addliionai Page A f C°'”"’"§ n 3°'””'" C
. . . . . . . | ' l
After listing any entries orl this page, number them beginning with 2.3, followed D:'r;c:';;gu:l ;:“ Yha;;l::ppc:llsatl‘:l; p:rsl?::red
by 2-4' and 3° f°""~h' value of collateral claim lr any
liiit'lOiS Tifie LOal'l Describe the property that secures the claim: $ 1»000'00 $ 11000'00 $
Creclitor’s Name
17310 Torrence Ave Tltle Loan
Number Street
As of the date you file, the claim is: Check all that apply.
Lansing lL 60438 ij contingent
city slate zlP code [J unliquidated
m Disputed
Who owes the debt? Check erie Nature of lien. cheek all ihai apply.
q Debl°l' 1 Ollly n An agreement you made (such as mortgage or secured
m Debtor 2 only car loan)
[] Deblol- 1 and Deblol» 2 only n Stalutory lien (such as tax lien, mechanics lien)
a At least one of the debtors and another n Judgm€"f lien from a lawsuit .
Other (including a right to oifset) T't'e Loan
El check ii this claim relates to a
community debt
Date debt was incurred 02/01/201 ' Last 4 digits of account number _§ __Z_ _1_ j
m Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
E] unliquidated
City State ZiP Code m Dlspuled
who owes the debt? Check °ne’ Nature of iien. Check all that apply.
n Debtor 1 °"'y a An agreement you made (such as mortgage or secured
n Debtor 2 only ¢'ar loan)
a Debtor 1 and D€bel’ 2 Ollly m Statutory lien (such as tax lien, mechanics lien)
m At least one of the debtors and another l] Judgmeni lien from a lawsuit
n Check if this claim relates to a cl Other (mdudmg a right to offset)
community debt
Date debt was incurred Last 4 digits of account number___ __ ___ __
m Describe the property that secures the claim: $ $ $

 

 

 

 

Number
As of the date you file, the claim is: Check all that apply.
m Contingent

city slate ziP code U unliquidated
El oispuied

Who owes the debt? Check one.

m Debtor1 only

L_.l Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check it this claim relates to a
community debt

Date debt was incurred

 

Nature of iien. Check all that apply.

L_.i An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax iien, mechanic’s lien)

n Judgment lien from a lawsuit

D other (iholoding a right to orrsei)

 

Last 4 digits of account number____

Add the dollar value of your entries in Column A on this page. Write that number here: §§ 28,308.00

ls 28,308.00 _`

Additionai Page of Scheduie D: Creditors Who Have Ciaims Secured by Property

if this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

Of'iiciai Form 1060

 

pg.&aZ-

Case 19-20448-jra Doc 1 Filed 03/05/19

Fil| in this information to identify your case:

Debtor 1 Antonia lVl.

Page 22 of 59

Nalls

 

First Name Mlddlo Name

Debtor 2

Last Name

 

(SPOUSe, if ming) F‘rsl Name Middle Name

Last Name

United States Bankruptcy Court for the: Northem District of indiana

Case number

 

(|l known)

 

 

thcial Form 106E/F

 

Scheduie E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part1 for creditors with PR|ORlTY claims and Fart 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (foicial Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Ofticial Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your FR|OR|TY Unsecured Claims

Cl Check if this is an
amended filing

12/15

 

1. Do any creditors have priority unsecured claims against you?

w No. Go to Part 2.
m Yes.

2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claims, till out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

 

Pricrity Creditor‘s Name

 

Number Street

 

 

City State

Who incurred the debt? Check one.

L_..l Debtor1 only

a Debtor2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

ZlP Code

Cl Check if this claim is fora community debt

ls the claim subject to offset?

m No
D,.Yesi

Last 4 digits of account number ____

 

Pn'orily Creditol's Name

 

Number Street

 

 

City State

Who incurred the debt? Check one.

m Debtor1 only

a Debtor 2 only

a Debtor1 and Debtor 2 only

cl Al least one of the debtors and another

n Check if this claim is for a community debt

ZIF Code

ls the claim subject to offset?

n No
n Yes

Ofl`lcia| Form 106E/F

Total claim

Last 4 digits of account number ____ $ 0 00 $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
n Contingent

Cl unliquidated

E] Dieputed

Type of PRlORlTY unsecured claim:
n Domestic support obligations
m Taxes and certain other debts you owe the government

m Ciaims for death or personal injury while you were
intoxicated

El other. specify

 

__ _ _ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
n Contingent

m Unliquidated

cl Disputed

Type of PR|ORlTY unsecured claim:
a Domestic support obligations
[] Taxes and certain other debts you owe the government

m Ciaims for death or personal injury while you were
intoxicated

n Other. Specify

 

Scheduie EIF: Creditors Who Have Unsecured Claims

Priority

amount

Nonpriority
amount

000$ 000

" 'd."t')'o'f$ ’ "o_dd

page 1 of___

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 23 of 59

Debtor 1 Antonia M. Nalls
First Name Mlddle Name Last Name

Case number (irknownl

 

List All of Your NGNPRICRlTY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. You have nothing to report in this part. Submit this form to the court with your other schedules

Y€S

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpn'ority unsecured

claims till out the Continuation Page of Part 2.

E Bank of Missouri

 

Nonprioiily Craditor's Name

5109 S. Broadway

 

 

Number Street
Sioux Falls SD 57109
city slate zlP cone

Who incurred the debt? Check one.

m Debtor1 only

Cl Debtorz only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

E"capitsioné eahl<'usA"NA " "

Last 4 digits of account number

 

Nonpriority Credltor’s Name

P.O. Box 30281

 

 

Number Street
Salt Lake City UT 84130
City State ZiP Code

Who incurred the debt? Check one,

m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

g At least one of the debtors and another

[J Check if this claim is for a community debt

ls the claim subject to offset?

mNo

m \'es

E First Premier Bank

 

Nonprl'ority Creditor's Name

3820 N. Louise Avenue

 

 

Number Street
Sioux Falls SD 57107
City State ZiP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

m At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

w No
m Yes

Ofticial Folrn 106E/F

Scheduie ElF: Creditors Who Have Unsecured Claims

Total claim
Last 4 digits of account number__Q__ ___0_ __6__ _Q_ 421_00
when was the debt incurred? 04/07/2015

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

a Debts to pension or profit-sharing plansl and other similar debts
M other specify Collectlons Account

When was the debt incurred? 05/10/2017

As of the date you file, the claim is: Check all that apply.

Cl Contingent
El unliquidated
Cl oisputed

Type of NGNPRlORlTY unsecured claim:

n Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plansl and other similar debts

U oiher. specify Collections Account

Last4 digits of account number _A _Z _Q ._2 435.00

$
When was the debt incurred? 03/03/2015

As of the date you file, the claim is: Check all that apply.

a Contingent
Cl unliquidated
cl Disputed

Type of NONPRIGR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

U other specify §ollegtigns Agggugt

page __ of ___

Debtor 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 24 of 59

Antonia M. Nalls

 

First Name Mlddle Name Last Name

Case number (irknewn)

Your NCNPRlORlTY Unsecured Claims - Continuation Page

After listing any entries on this pagel number them beginning with 4.4, followed by 4.5, and so forth.

 

 

4.4

 

 

Oflicial Form 106E/F

 

Ginny's lnc.

 

Nonprior'ity Creditors Name

1112 7th Avenue

 

Number Street

lVlonroe Wl 53566

 

City State ZlP Code

Who incurred the debt? Check one,

m Debtor1 only

n Debtor 2 only

m Debtor1 and Debtor 2 only

n At least one of the debtors and another

L:l Check if this claim is for a community debt

ls the claim subject to offset?

g No
L_J Yes

Webbank/Freshstart

 

Nonpriority Creditors Name
6250 R@ewood Road
Number Street

Saint Cloud MN 56303

 

C|iy State Z|P Code

Who incurred the debt? Check one,

m Debtor1 only

a Debtor 2 only

a Debtor1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
n \'es

Comcast
Nonpriority Creditors Name

41 'l 12 Concept Drive

Number Street

Plymouth Ml 48170

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

a No
n Yes

Scheduie EIF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number 1 1 2 __5__ 325,00

-_ s

12/05/2013

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of NONFR|OR|TY unsecured claim:

n Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plansl and other similardebts

821 other. specify Coliectlons Account

Last4 digits of account number _O_ _Z_ _3_ A__ $ 176.00

12/21/2012

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
EJ unliquidated
cl Disputed

Type of NONPR|ORlTY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

Ui other speeiiy Coliectlons Account

" w 3 `i`§`i'ee.oc
Last 4 digits of account number _§_ _Q_ __§_ _§_ _°'°"°`-'

When was the debt incurred? 08/1 1/2017

As of the date you file, the claim is: Check all that apply.

m Contingent
13 unliquidated
m Disputed

Type of NONPRlORlTY unsecured claim:

n Student loaris

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or protit-sharing plans, and other similar debts

EZi other. specify Coliectlons Account

page __ of ___

Debtor 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 25 of 59

Antonia M. Nalls

 

First Name Mlddle Name Last Name

Case number iittnpwnl

Your NONPR|ORITY Unsecul'ed Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.7

 

 

 

 

Ofiicial Form 106E/F

 

Sprint Nextel Corporation

Nonpriotity Creditors Name

P.O. Box 7949, Attn: Bankruptcy Dept

 

Number Street

Overland Park KS 66207

 

City State ZiP Code

Who incurred the debt? Check one,

a Debtor1 only

a Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

M No
m Yes

T-Mobile USA

Nonpn`on'ty Creditors Name

P.O. Box 53410

 

Number Street

Bellevue WA 98015

 

City State ZiP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

El cheek ii this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

ATT

Nonpriority Creditors Name

P.O. Box 769, Attn: Bankruptcy Department

 

Number Street
76004

 

Arlington TX
City State Z|P Code

Who incurred the debt? Check one.

m Debtor1 only

m Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

w No
n Yes

Scheduie Ele Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number _7_'__ _3_ _‘_1__ __7_
08/08/2018

3 1,694.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

L_.l Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or proht-sharing plans, and other similar debts

Ei other. specify Coliectlons Account

 

Last 4 digits of account number _Z__ _§_ _1_ __O___ $ 323.00

When was the debt incurred? 07/24/2017

As of the date you file, the claim is: Check all that apply.

n Contingent
L`.l unliquidated
l:l Disputed

Type of NONPR|CR|TY unsecured claim:

m Student loans

a Obllgations arising out of a separation agreementh divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
iii other. specify Coliections Account

Last 4 digits of account number l _1_ _;_ __§_ “"°""'_"'°_
08/27/2018

When was the debt lncurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
D unliquidated
l`_`l Disputed

Type of NONPRIORlTY unsecured claim:

0 Student loans

n Obligations arising out of a separation agreementh divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

Ei other. specify Coliectlons Account

page __ of___

Debtor 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 26 of 59

Antonia M. Nalls

 

First Name Middle Name Last Name

Case number (ifknawnl

your NONPRICR|TY Unsecured Claims -- Continuation page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

5.0

 

 

Ofi`lcia| Form 106E/F

 

Verizon ereless - Bankruptcy Administration

 

Nonpriority Creditol‘s Name

500 Technology Ddrive, Ste 550

 

Number Street

Weldon Spring MO 63304

 

C|ty State ZlP Code

Who incurred the debt? Check one,

q Debtor1 only

n Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

di tie
n Yes

Mid America Bank & Trust

 

Nonprion'ty Creditors Name

216 West Second Street

 

Number Street

Dixon MO 65459

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

a Debtor 2 only

m Debtor1 and Debtor 2 only

cl At least one of the debtors and another

U Check if this claim is for a community debt
ls the claim subject to offset?

g No
a Yes

Fedloan Servicirqu
Nonpn`ority Creditor's Name

P.O. Box 60610

 

Number Street

Harrisburg PA 17106

 

City State ZIP Code

Who incurred the debt? Check one,

w Debtor1 only

l._.l oebtorz only

n Debtor1 and Debtor 2 only

a At least one of the debtors and another

m Check lf this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

Scheduie Ele Creditors Who Have Unsecured Claims

Total claim

Last4 digits of account number _2__ __6___ 1 _4_ $

03/02/201 7

487.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or prolit-sharing plans, and other similar debts

g other. specify Coliectlons Account

Last 4 digits of account number _Q__ __7__ _3_ __1_ $ 422.00

When was the debt incurred? 1 1/27/2018

As of the date you file, the claim is: Check all that apply.

L_.l Contingent
El unliquidated
m Disputed

Type of NCNPR|OR|TY unsecured claim:

n Student loans

m Obligations arising out cfa separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts
EZl other. specify Coliectlons Account

" 52?.'0'84.§ "

Last 4 digits of account number __Z_ _8_ __§_ g

When was the debt lncurred? 09/22/2010

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

d Student loans

cl Obligatl`ons arising out of a separation agreementh divorce that
you did not report as priority claims

n Debts to pension or protit-shal'ing plans, and other similar debts

lZl other. specify

page _ of _

Debtor 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 27 of 59

Antonia M. Nalls

 

First Name Middie Name Last Name

Case number (ifimpwn)

Your NONFR|0R|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

5.3

 

 

 

Oflicial Form 106E/F

 

Progressive Furniture, lnc.

 

Nonpriority Creditor‘s Name

P.O. Box 308

 

Number Street

Archbo|d OH 43502

 

city slate ziP code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

w No
n Yes

Certegy

Nonpriority Creditor's Name

11601 Roosevelt Blvd N.

 

Number Street

St. Petersburg FL 33716

 

City State Z|P Code

Who incurred the debt? Check one.

m Debtor1 only

a Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?

my No
0 Yes

Chex System

 

Nonpriority Creditors Name

7805 Hudson Road

 

Number Street

Woodberry MN 55125

 

City State ZIP Code

Who incurred the debt? Check one.

EZ Debtor 1 only

m Debtor 2 only

C| Debtor 1 and Debtor 2 only

a At least one of the debtors and another »

l:l Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

Scheduie ElF: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number _’_5__ _7_ __1_ §
02/01/2016

5 700.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
L`.l oisputed

Type of NONPRlORlTY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

U other. specify Collections Account

Last4 digits of account number _5___ __7_ _l_ _5_ s 0.00
01/01/2012

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
L`.l unliquidated
n Disputed

Type of NONPRlORlTY unsecured claim:

a Student loans

m Obligations arising out of a separation agreementh divorce that
you did not report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

U other. specify Collections Account

5 0.00
Last 4 digits of account number _§_ __7__ __'l_ __§_ _""""""

when was the debt incurred? 01/01/2012

As of the date you file, the claim is: Check all that apply.

n Contingent
m Unliquidated
n Dlsputed

Type of NONPRlORlTY unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

El other. specify Collections Account

page ___ of ___

Debtor 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 28 of 59

Antonia M. Nalls

 

First Name Mlddie Name Last Name

Case number (iiimown)

Your NQNPRlORlT¥ Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

5.6

 

 

 

 

Officlal Form 106E/F

 

Equifax Bankruptcy Department

 

Nonpriority Creditor’s Name

P.O. Box 740241

 

Number Street

Atlanta GA 30374

 

City State ZIP Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

Experlan Bankruptcy Deparment
Nonpriority Creditors Name

P.O. Box 2002

 

Number Street

Al|en TX 75013

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

a Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

[] Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

TransUrlion Bankruptcy Depariment
Nonpriority Creditor's Name

P.O. Box 1000

 

Number Street

Chester PA 19022

 

Cliy State ZlP Code

Who incurred the debt? Check one,

m Debtor1 only

a Debtor 2 only

cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

is the claim subject to offset?

n No
L_.l Yes

Scheduie ElF: Creditors Who Have Unsecured Claims

Total claim

Last4 digits of account number _‘_5__ l__ __1_ _§_ O_OO
0_1@£_2_912

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

a Contingent
l'.] unliquidated
m Disputed

Type of NONPRlORlTY unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

iii othef. specify Collections Account

 

Last 4 digits of account number _§_ __?_ _1__ _§__ s 0.0U
01/01/2012

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
m Disputed

Type of NONPRlORlTY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L_.l Debts to pension or profit-sharing plans, and other similar debts
g other. specify Collections Account

3 C.OO
Last 4 digits of account number _5__ _7_ __1__ _§_

01/01/2012

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

m Contingent
m Unliquidated
m Disputed

Type of NONFR|ORlTY unsecured claim:

m Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

ill othei. specify Collections Account

page __ of___

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 29 of 59

oelitofi Antonia M. Nalls

 

Flrat Name Middle Name Last Name

Case number (ifiinown)

m your NONPRlORlTY Unsecured Ciaims - continuation Page

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
5.9 _ Last 4 di its of account number 5 7 1 5
BMO Harrls Bank Corporate Headquarters 9 - - -- -~ s 600'00
Nonpriority Creditors Name
when was the debt ' uncd? 03/10/2017
1 1 1 West Monroe Street "'°
Number Street
. f fil ' : .
Chlcago |L 60603 As o the date you e, the claim is Check ali that apply
C|fy State ZIP Code a Contingent
cl Unliquidated
Who incurred the debt? Check one. n Disputed
m Debtor1 only
El Debtor 2 only Type of NONPRlORlTY unsecured claim:
g Debtor1 and Debtor 2 only m Student loans
At least one °f the debtors and another n Obligations arising out of a separation agreement or divorce that
m Check if this claim is for a community debt you did not report as monty d_a'ms _ _
n Debts to pension or proht-shanng plans, and other similar debts
is the claim subject to offset? g Other_ Spe¢ify Collections ACCOLlnf
w No
m Yes
|::I Last 4 digits of account number __ __ __ __ 3
Nonpriority Creditor‘s Name
When was the debt incurred?
N S t
umw tree As of the date you file, the claim is: Check all that apply.
cily State ZiP Code Cl Contingent
El unliquidated
Who incurred the debt? Check one. m Disputed
n Debtor1 only
Cl Debtorz only Type of NONPRlORlTY unsecured claim:
g Debtor1 and Debtor 2 only m Student hans
At least one °f the debtors and another n Obligations arising out of a separation agreement or divorce that
. . . did not report as priority claims
El ch c if ii l f a un b y°"
e k t ls dam s or comm ny de t n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? n Other. Specify
m No
n ¥es
l:i i

 

Nonpriority Creditors Name

 

Number Street

 

City State Z|P Code

Who incurred the debt? Check one.

n Debtor1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

Officia| Form 106EIF

 

 

Last 4 digits of account number __

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
El Disputed

Type of NONPRlORlTY unsecured claim:

m Student loans

m Obligations arising out of a separation agreementh divorce that
you did not report as priority claims

cl Debts to pension or profit-sharing plans, and other similar debts

n Other. Specify

Scheduie EIF: Creditors Who Have Unsecured Claims page ___ of ___

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 30 of 59

Debtor 1 Antonia M- Na"$ Case number (rknown)
Flrst Name Middie Name Last Name

 

 

List others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Par\s 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JTM Capital Management, LLC On which entry in Part 1 or part 2 did you list the original creditor?
Name
6400 Sheridan Dr #138 Line __4_L of (Check one): L_.l Part 1: Creditors with Priolity Unsecured Claims
Number S*'°°* w Part 2: Creditors with Nonpriority Unsecured Claims
. . ' ' 0 0 6 0
VWhamS\/me NY 14221 Last 4 digits of account number____ _ ___ ___
city state zlP code
AFN| On which entry in Part 1 or Part 2 did you list the original creditor?
Name
p_()_ Box 3097 Line 4.6 of (Check one): CI Part 1: Creditors with Priority Unsecured C|aims
Numbe' S“ee‘ w Part 2: Creditors with Nonpriority Unsecured
Claims
_B‘O°mingt°n IL 61702 Last 4 digits of account number _§_ _§_ _§ _5
City State ZlP Code '
Divel'Slfled COnSultantS On which entry in Part1 or Part 2 did you list the original creditor?
Name
P_O_ Box 551268 Line 4.7 of (Check one): a Part 1: Creditors with Priority Unsecured Claims
Number S‘r°e‘ g Part 21 Creditors with Nonpriority Unsecured
Claims
Jacksonvi"e FL 32255 Last 4 digits of account number __Z_ _§ _4_ _7_
city slate zii> code
Enhanced ReCOVery Company On which entry in Part 1 or Part 2 did you list the original creditor?
Name
p_O_ Box 57547 Line 4.8 of (Check one): El Palt1: Creditors with Priority Unsecured C|aims
Number S"°B* q Part 2: Creditors with Nonpriority Unsecured
Claims
qacks°nvi|le FL 32241 Last 4 digits of account number_l _§_ __1_ __Q
City State Z|P Code
Fl'anklin Collections SeriCeS On which entry in Part1 or Part 2 did you list the original creditor?
Name
2978 W_ Jackson Street Line 4.9 of (Check one): D Part 1: Creditors with Priolity Unsecured Claims
Number S‘"M g Part 2: Creditors with Nonpriority Unsecured
Claims
Tepel° MS 38803 Last 4 digits of account number _3_ __1_ _2_ ___5_
-,.C"Y _ c _ __ State_i _ ,Zl!°¢°“? t ._ ,t .l ,_ ,l
JeffefSOn Capital SyStem On which entry in Part 1 or Part 2 did you list the original creditor?
Name
16 MC|_e|and Road Line 5.0 of (Check one): D Part1: Creditors with Priority Unsecured C|airns
Number S"ee‘ w Part 2: Creditors with Nonpriority Unsecured
Claims
Saint Cloud MN 56303 Last 4 digits of account number __g_ _6_ _§_ _‘1'_
._c“¥ _ t 7 ,S'a‘,°__ ,z'pc°d,° - , … , , n - ,, v _ ,,,,,,
yidwest Recovery System LLC On which entry in part 1 or Part 2 did you list the original creditor?
ama
514 Eanh City P|aza, Ste 100 Line 5.1 of (Check one): Cl Pait1: Creditors with Priolity Unsecured Claims
Number S'rea‘ m Part 2: Creditors with Nonpriority Unsecured
Claims
Earth City MO 63045 Last4 digits of account number _9_ l _3 __1_

City State ZIP Code

Offlcial Form 106E/F Scheduie EIF: Creditors Who Have Unsecured Claims page _ of __

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 31 of 59

Debtor 1 Antonia M- Na"$ Case number (irknown)
Fiist Name Middie Name Last Name

Add the Amounts for Each Type of Unsecured Ciaim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

Total claim
Total claims 6e. Domestic support obligations Ga. $ O_OO
from Part1 6b. Taxes and certain other debts you owe the
government 6b. $ 0,00
6e. Claims for death or personal injury while you were
intoxicated 60. $ 0_00
6d. Other. Add ali other pn'ority unsecured claims.
Write that amount here. Sd. + 3 0_0()
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f. Student loans 6f. $ 27'084‘00
from Part 2 69. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 00
claims Sg. $ ~
Sh. Debts to pension or profit-sharing plans, and other
similar debts 6h. s 0.00
6i. Other. Add ali other nonpriority unsecured claims.
Write that amount here. 6i. + 5 7,749.00

 

6j. Tota|. Add lines 6f through 6i. 6i.

 

 

$ 34,833.00

 

thcial Form 106E/F Scheduie ElF: Creditors Who Have Unsecured Claims page __ of__

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 32 of 59

` i:ill in this information to identify your case:

Debtor Antonia M. Nalls

lest Name Last Name

 

Debtor 2
(Spouse lt filing) Fi¢si Name Midiiie Name Last Name

 

United States Bankruptcy Court for the: NOrthem Distn`ct of indiana

?i?§§il:§“be' ill check if this is an

amended filing

 

 

 

Ochlal Form 1066
Scheduie G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possibie. if two married people are t'iling together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
L:l No. Check this box and file this form with the court with your other schedules You have nothing else to report on this forrn.
w Yes. Fil| in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (thcial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

 

Person or company with whom you have the contract or lease State what the contractor lease is for
2.1 - . .
Mlke UyO Residential Apartment Lease
Name

1015 East Ridge Road, Bld 1364
Number Street

Grifi`ith |N 46319
city state ziP code

 

 

2.2

 

Name

 

Number Street

 

Ciiy g state ziP code
2.3

 

Name

 

Number Street

 

City g State ZiP Code
2.4

 

Name

 

Number Street

 

City State ZlP Code
2.5

Name

 

 

Number Street

 

City State Z|P Code

Official Form 1066 Scheduie G: Executory Contracts and Unexpired Leases page 1 of l_

Case 19-20448-jra Doc 1 Filed 03/05/19

Fill in this information to identify your case:

  

          
      

Antonia M. Nalls

Flrst Name Middie Name Last Name

Debtor 1

      

  
     
   
 
    

Debtor 2
(Spouse, ilfiling) FustName

 

Mlddle Name Last Name
United States Bankruptcy Court for the: NOriheiTi Disirict Of indiana

Case number
(lf known)

 

 

Official Form 106H
Scheduie H: ¥oui' Codebtors

 

Page 33 of 59

Ci Check if this is an
amended Hling

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Addltional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

m No
n Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Commun/'ty property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rlco, Texas, Washington, and Wisconsin.)

ii No. co to line 3.

n Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

QNo

Ci Yes. ln which community state or territory did you live?

 

Name of your spouse, fenner spouse, or legal equivalent

 

Number Street

 

Ciiy State ZiP Code

. Fill in the name and current address of that person.

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you, List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Oft"icial Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D,

Schedule E/F, or Schedule G to till out Column 2.

Column 1: Vour codebtor

 

3.1

 

 

 

 

Name

 

Number Street

 

City y g State ZlP Code

 

3.2

 

 

 

 

Name

 

Number Street

 

City _ State y ZiP Code

 

 

3.3

 

 

 

Name

 

Number Street

 

City State ZiP Code

Ofiicial Form 106H Scheduie H: Your Codebtors

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

El Scheduie D, line
i:i Scheduie ElF, line
Cl Scheduie G, line

L°.l schedule o, line ______
n Scheduie E/F, line
U Scheduie G, line

i:l Scheduie D, line _____
Cl Scheduie E/F, line
ij Scheduie G, line ________

page 1 of_‘l__

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 34 of 59

Fill in this information to identify your case:

Debtor1 Antonia M. Nalls
First Name Middle Name Last Name

 

Debtor 2
(SpQUSe, if ii|ing) First Name Middia Name Last Name

 

United States Bankruptcy Court for the: Norihem Disirici Of indiana

Case number Check if this iSi
(irl<nown)
m An amended liling

Ei A supplement showing postpetition chapter 13
income as of the following date:

OfflCiai FOl”m 106i m
Scheduie l: Your income 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment ,
informati°n_ Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,

 

attach a separate page with
information about additiona| Employment status m Employed L_.i Employed
employers. m Not employed n Not employed
include part-time, seasonal, or
self-em lo ed work. .

p y Occupation Case Manager Associate
Occupation may include student
or homemaker, if it applies.

Employer’s name l\/lethodist & Francisco Hospltals

 

Employer’s address 600 Grant Street

 

 

 

 

Number Street Number Street

Gary iN 46402

City State Z|P Code City State ZlP Code
How long employed there? 14 Yrs 14 Yrs

Give Detalls About Monthly lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. 5 4’240'00 $
3. Estimate and list monthly overtime pay. 3, + $ 0.00 + $
4. calculate gross income Add line 2 + line 3. 4. s 4.240.00 $

 

 

 

 

 

Official Forln 106| Scheduie l: Your income page 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 35 of 59

 

Debtor1 Antonia Ni. Nalls
F'l’st Name Middle Name Last Name
Copy line 4 here ............................................................................................... 9 4.

5. List all payroll deductions:

5a.
5b.
50.
5d.

5e.

5f.

59.

5h.

Tax, Medicare, and Social Security deductions 5a.
Mandatory contributions for retirement plans 5b.
Voluntary contributions for retirement plans 5c.
Required repayments of retirement fund loans 5d.
insurance ` 5e.
Domestic support obligations 5f.
Union dues 59.
Other deductions Specify: Lake TaX, ind TaX. Saie 5h.

 

6. Add the payroll deductions. Add lines 53 + 5b + 5c + 5d + 5a +Sf + 59 + 5h. 6.

7. Caiculate total monthly take-home pay. Subtract line 6 from line 4. 7.

8. List all other income regularly received:

8a.

8b.
80.

8d.
Be.

8f.

Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses and the total

monthly net income. 8a.
interest and dividends 8b.
Famiiy support payments that you, a non-filing spouse, or a dependent

regularly receive
include alimony, spousal support, child support, maintenance divorce

settiement, and property settlement 8c.
Unempioyment compensation 8d.
Social Security 8e.
Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non»cash assistance
that you receive, such as food stamps (benetits under the Supplementai
Nutn`tion Assistance Program) or housing subsidies.

 

 

specify; rl/a sf.

89. Pension or retirement income 8g.
8h. Other monthly income. Specify: n/a 8b.

9. Add all other income. Add lines 8a + 8b + 80 + Bd + 8e + 8f +Bg + 8h. 9.

10. Caiculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case number (irkn¢wn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 'i For Debtor 2 or
,M.K,¢W~Mw .s'..!,?ct\;§t!lt!gt§£g§.!§§m
3 4,240.00 $
$ 576.00 $
$ 0.00 $
$ 25.00 $
s 0.00 $
$ 232.00 $
$ 0.00 $
$ 0.00 $
+$ 381.00 + $
$ 1 ,214.00 $
$ 3,026.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 5
$ 0.00 $
$ O.QO $
$ 0.00 $
+ $ 0.00 + s
$ 0.00 $
$ 3,026.00 + $ 0.00 |= l$ 3,026.00

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your househo|d, your dependents your roommates, and other
friends or relatives

Do not include any amounts already included in lines 2~10 or amounts that are not available to pay expenses listed in Schedu/e J.
Specify: n/a

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of YourAssets and Liabilities and Certain Statistical /nformation, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

a Yes. Explain:

No.

11_+ 3 D.DO

 

 

 

12, $ 3,026.00

 

 

Combined
monthly income

 

 

 

Ofiicial Form 106| Scheduie l: Your income

page 2

 

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 36 of 59

Fill in this information to identify your cases

Debtor1 Antonia M. Nalls
First Name Middle Name Last Name

Debtor 2

 

(SPOuSe, if Gllng) Flrst Name Middle Name Last Name
United States Bankruptcy Court for the: NOt‘ihem Dlslrict of indiana

Case number
(if known)

 

 

 

Ofi'"lcial Form 106J
Scheduie J: Your Expenses

Check if this is:

n An amended nling

C] A supplement showing postpetition chapter 13
expenses as of the following date:

MM/DD/YYYY

12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Household

1. is this a joint case?

M No. caroline 2.
n Yes. Does Debtor 2 live in a separate household?

L:l Yes. Debtor 2 must tile Olficial Form 106J-2, Expenses for Separate Household of Debtor 2.

cl No
2. Do you have dependents? E| No
Do not list Debtor1 and d Yes. Fill out this information for
Debtor 2. each dependent ..........................
Do not state the dependents’
names
3. Do your expenses include g No

expenses of people other than
yourself and your dependents? a Yes

Estimate Your Ongoing Monthly Expenses

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Debtor 1 or Debtor 2 age with you?
earl 17 n N°
g ¥es
eirl 16 n N°
M Yes
Bov 15 n N°
M Yes
Girl 13 m N°
. 51 Yes
eirl 12 53 N°
w Yes

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is tiled. if this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included lt on Schedule I: Your Income (Off"lcial Form 106|.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or lot.

if not included in line 4:

4a. Real estate taxes

4b. Property, homeowners or rentel’s insurance

4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner’s association or condominium dues

b Ofncial Form 106J Scheduie J: Your Expenses

Your expenses
4 $ 1,100.00
4a $ 0'00
4b. $ 0.00
4c. $ 0.00
4d. $ 0.00

page 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 37 of 59

 

 

 

 

 

 

 

 

Debtor 1 Antonia M- Nalls Case number (irknownl
First Name Middie Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $-_--__QQ-Q-
6. Utilities:
6e. Eiectriciiy, heat, natural gas 6e. $ 285.00
Sb. Water, sewer, garbage collection Bb. $ 0.00
6e. Telephone, cell phone, lntemet, satellite, and cable services 6e. $ 250.00
6e. Other. specify; n/a sd, 5 0.00
7. Food and housekeeping supplies 7. $ 450~00
8. Chiidcare and children’s education costs 8. $ 0-00
9. Ciothing, iaundry, and dry cleaning 9_ $ 50.00
10. Personal care products and services 10. $ 50~00
11. Medical and dental expenses 11. $ 0.00
12. Transportation. include gas, maintenance, bus or train fare. $ 125`00
Do not include car payments 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0-00
14. Charitabie contributions and religious donations 14. $ 0-00
15. insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a $ O~OO
15b. Health insurance 15b_ $ 0.00
15<:. Vehicie insurance 15¢_ $ 0.00
15d. Other insurance Specify: n/a 15d. $ 0-00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Spe°ify: nla 16. $_______.._____0_'_0.9_
17. installment or lease payments
17a Car payments for Vehicie 1 17a $ 499'00
17b. Car payments for Vehicle 2 17b. $ 1 70-00
17c. Other. Specify: n/a 17c. $ 0-00
17a other. specify; n/a mt $ O~OO
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule l, Your Income (Officiai Form 106|). 18. $ ()_0()
19. Other payments you make to support others who do not live with you,
Specify: n/a 19. $ 0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your Income.
20a Mortgages on other property 20a $ O'OO
20a Real estate taxes zob. $ 0.00
20c. Propertyl homeowner’s, or renter’s insurance 20o. $ 0-00
20d. Maintenance, repair, and upkeep expenses 20d. $ O-OO
20e. Homeowner’s association or condominium dues 20e. $ O-OO

Ofticiai Fonn 106J Scheduie J: Your Expenses page 2

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 38 of 59

 

 

Debtor 1 Antonia M- Na"$ Case number (irknowni
First Name Mlddie Nn me Last Name
21. Other. Specify: n/a 21. +$ 0.00

 

22. Calculate your monthly expenses.

22a Add lines 4 through 21. 22a 3 $ 2,979.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 2,979_00

23. Calculate your monthly net income.
. , . $ 3,026.00
233. Copy line 12 (your combined monme lncome) from Schedule l. 23a -------_----

23b. Copy your monthly expenses from line 220 above. 23b. _ 3 2,979.00

 

23c. Subtract your monthly expenses from your monthly income.

47.0
The result is your monthly net income. 23c. $-~_---~_--l

 

 

 

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a moditication to the terms of your mortgage?

w No.

n Yes. Explain here:

Official Form 106J Scheduie J: ¥our Expenses page 3

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 39 of 59

Fill in this information torldentify your case: b

     

Debtor 1 Antonia M. Nalls
Fifst Name Middle Name Last Name

      
  

      

  
 

Debtor 2
(SpOuSS. if fllil'lg) First Name Middle Name Last Name

 

    

United States Bankruptcy Court for the: Norlhem District Df indiana

   

Case number
(if known)

 

 
   
 

 

Ofl'icial Form 106Dec

 

Declaration About an lndividual Debtor’s Schedules

EJ check ifthis is an
amended nling

12/15

 

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Maklng;a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NCT an attorney to help you fill out bankruptcy forms?

DNo

M Yes. Name of person Tania Stox$te" . Attach Bankruptcy Petition Preparer Notice, Declaration, and

Signature (Ol‘ficial Form 1 19).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and

that they are true and correct

x©v\slv\ttti@§le\ x

 

Signature of Debtor 1 Signature of Debtor 2
Date€>3 ©§ Z:D| 2 Date
MM/DD / YYYY MM/DD/YYYY

Official Form 1060ec Declaration About an individual Debtor’s Schedules

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 40 of 59

Fill in this information to identify your case: '

       

Debtor1 Antonia M. Nalls

First Name Mlddie Name Last Name

        
  

 

  
 

Debtor 2
(SpOuSe, if filing) Fithame Middie Name Last Name

 

    
    
 

United States Bankruptcy Court for the: Northem Distl’ict of indiana

 
 

Case number
(lf known)

 

13 Check if this is an
amended liling

 
 

 

Official Form 107
Statement of Financial Affairs for lndividua|s Filing for Bankruptcy 04/16
Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About ‘{our Marital Status and Where You Lived Before

 

1. What is your current marital status?

D Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

ClNo

d Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor1
1924 Magison Street Fer 01/01/2017 me
N be t t N be Str t
‘"“ ' 'ee To 01/01/2019 `"“ ' 96 To
cary iN 46407
City State ZlP Code City State ZlP Code
n Same as Debtor 1 a Same as Debtor1
From From
Number Street Number Street
To To
City State ZlP Code City State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communily property
states and territories include Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Vlhsconsin.)

MNo

Cl Yes. Make sure you till out Schedu/e H: Your Codebtors (Ofticial Form 106l~l).

Explain the Sources of Your Income
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

 

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 41 of 59

Antonia M.

Fim Name Mldde Name

Debtor 1

Nalls

Last Name

Case number (irknown)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar yea¢s?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor1.

Cl No
lZ Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31 ,29] Z )
YYW

'For the calendar year before that:
(January 1 to December 31,20'\8 )
Yva

Debtor 1

Scurces of income
Check all that apply.

m Wages, commissions,

bonuses, tips
n Operating a business

w Wages, commissions
bonuses, tips

cl Operating a business

w Wages. commissions,
bonuses, tips

m Operating a business

Gross income

(before deductions and
exclusions)

$ 8,230.80

$ 29.994.00

$ 10,809.00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor1.

Debtor 2

Sources of income
Check all that apply.

n Wages, commissions
bonuses, tips

0 Operating a business

m Wages, commissions
bonuses, tips

n Operating a business

n Wages, commissions
bonuses, tips

Operating a business

List each source and the gross income from each source separately Do not include income that you listed in line 4.

MNo

n Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

(January 1 to December 31 ,2017
¥YYY

 

For the calendar year before that:

 

(January 1 to December 31 ,291_8__)
YYYY

 

 

Ofticial Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exciusions)

page 2

Debtor1 Antonia

First Name

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 42 of 59

Middie Name

M. NaliS Case number (in<ncwn)
Last Name

m List Certaln Payments You Made Before you Fiied for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

n No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts Consumer debts are defined in 11 U.S.C. § 101 (8) as
“incurred by an individuai primarily for a personal, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

a No. Go to line 7.

L_.l Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years atter that for cases filed on or after the date of adjustment

child support and alimony, Also, do not include payments to an attorney for this bankruptcy case.

m Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

a No. Go to line 7.

El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

Ofiicial Form 107

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZlP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

m Mortgage

a Car

n Credit card

a Loan repayment

m Suppliers or vendors
a Other

n Mortgage

n Car

U credit card

n Loan repayment

n Suppliers or vendors

m Other

m Mortgage

cl Car

Cl credit card

a Loan repayment

n Suppliers or vendors
a Other

page 3

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 43 of 59

Debtor1 Antonia i\/i. Naiis

First Name Middie Name Last Name

Case number irknown)

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
lnsi'ders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner
corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obiigations,

such as child support and alimony,
d No
Ei Yes. List ali payments to an insider.

Dates of
payment

 

Amount you still

 

insiders Name

 

Number Street

 

 

City State ZiP Code

 

insider's Name

 

Number Street

 

 

City State ZlP Code

Reaeon for this payment

e. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
include payments on debts guaranteed or cosigned by an insider.

MNo

a Yes. List ali payments that benented an insider.

 

Amount you still

 

 

 

 

 

 

 

 

Datas of
payment
insider's Name
Number Street
City State ZlP Code
insider's Name
Number Street
City State ZlP Code
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

Reason for this payment
include creditor's name

page 4

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 44 of 59

Debtor1 Antonia M. Naiis

First Name Middie Name Last Name

Case number (irknoitm)

 

identify Legal Actions, Repossessions, and Foreciosures

 

9. Within 1 year before you died for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List ali such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

MNo

Ei Yes. i=iii in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Coun Name a Pending
a On appeal
Number Sueet n Conciuded
Case number
City State ZiP Code
Case title Coud Name n Pending
cl On appeal
Number Street n Conciuded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ali that apply and fill in the details below.

M' No. Goioiineii.
Ei Yes. i=iii in the information beiow.

Describe the property Date Vaiue of the property

 

Creditors Name

 

Number street Explain what happened

n Property was repossessed

n Property was foreclosed

n Property was gamished.

city state zip code n Property was attached seized, or ievied.

 

 

Describe the property Date Vaiue of the property

 

Creditors Name

 

Number Street ~
Explain what happened

 

n Property was repossessed

i:i Property was foreclosed

Ci Property was gamished.

n property was aitached, seized, or ievied.

 

City State Z|P Code

Ofiiciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 45 of 59

newton Antonia Ni. Nalls

Case number (irknown)
Flrst Name Middie Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, setoff any amounts from your
accounts or refuse to make a payment because you owed a debt?

EiNo

Ei Yes. Fiii in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
Number Street $
city State ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you died for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another ofticiai?

w No
m Yes

 

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
m No

Ci Yes. Fiii in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZiP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZiP Code

Person's relationship to you

Ofiiciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 46 of 59

oebicrt Antonia Ni. Nalls

Case number iiiirnoivn)
Flrst Name Midcile Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MNo

ij Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Vaiue
that total more than $800 contributed

 

Charity's Name

 

 

Number Street

 

City State ZiP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?
w No

Ci Yes, Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the loss occurred _ _ _ _ _ loss lost

include the amount that insurance has paid List pending insurance

ciaims on line 33 of Scheduie A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

cl No
Ei Yes. Fiii in the details

 

 

Description and value of any property transferred Date payment or Amount of payment
001 Deb'tOl’CC, il'iC. transfer was
Person Who Was Paid made
372 Sumit Credit Counseiing Ceitificate
Number Street 02/27/2019 $ 14.95

 

Jersey City NJ 07306

City State ZlP Code

 

 

Emai| or website address

 

Person Who Mede the Payment. ii Not You

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 7

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 47 of 59

Debtor 1 Antonia M. Nalls

Case number (iiknown)
Flrst Name Middle Name Last Name

Description and value of any property transferred Date payment or Amount of
transfer was made payment
Tania Stoxstell

 

 

 

 

Person Who Was Paid 02/2 /2 0
1426 Dougias Lane ____7__9.1_9 $_____§99_-_0
Number Street
$
Crete lL 6041 7
City State ZiP Code

tstoxsteii@yahoo.com
Emai| or website address

 

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
` promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

El Yes. Fill in ihe delails.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment

transfer was
made

Person Who Was Pai`d
_________ $

Number Street

3
City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

EI No
El Yes. Fill in me details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Rece`ived Transfer

 

Number Street

 

 

City State ZlP Code

Person's relationship to you

 

Person Who Reoeived Trensier

 

Number Street

 

 

City State ZiP Code

Person's relationship to you

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 8

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 48 of 59

Debtor1 Antonia M~ Nalls Case number (irknown)

First Name Middie Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trustor similar device of which you
are a beneficiary? (These are often called asset~protection devices.)

mNo

E] Yes. Fill in me details

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financiai Accounts, instruments Safe Deposlt Boxos, and Storage Unlts
§ 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
= ciosed, soid, moved, or tra nsferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

MNo

C] Yes. Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument ciosed, soid, moved, closing or transfer
or transferred
Name of Financiai institution _
XXXX- a Checking $
Number Street n Savings

n Money market

 

n Brokerage
n other

 

City State ZlP Code

 

xxxx-_ Ei checking $

Name of Financiai institution
a Savings

 

Number Street n Money market
m Brokerage

 

n Other

 

City State Zi? Code

§ 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
1 securities, cash, or other valuables?

U No

12 Yes. Fill in the decalls.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financiai institution mma n Yes
Number Street Number Street
City State ZlP Code

 

City State ZiP Code

Offici'al Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 9

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 49 of 59

Debtor1 Antonia Nl. Nalls

Case number trkndwn)
First Name Midde Name Last Name

§ 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
' No

Ci Yes. Fiii in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
cl No
Name of Storage Facility Name cl Yes
Number Street Number Street

 

citysme ziP code

 

City State ZlP Code

identify Property You Hold or Control for Somoono Eiso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

w No
El Yes. Fill in the details

Where is the property? Describe the property Vaiue

 

Owner's Name $

 

` Street

 

Number Street

 

 

 

city state zip code

 

City State ZlP Code
Part~10: Give Dotails About Envlronmental information

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, iand, soil, surface water, groundwater, or other mediuml
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

xi Site means any location, facility, or property as defined under any environmental iaw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poliutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

mNo

Ei ves. Fiii in the details

 

 

Govemmental unit Envlronmantai law, if you know it Date of notice
Name of site Govemmentel unit
Number Street Number Street
City State ZiP Code

 

 

City State ZlP Code

Ofiiciai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 10

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 50 of 59

Debtor 1 Antonia M~ Nalls Case number ilfi<nown)
Fiml Name Mldde Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

MNo

El Yes. Fill in the deiails.

 

 

 

Govemmental unit Environmental law, if you know it Date of notice
Name of site Govemrnental unit
Number Street Number Street

City State ZlP Code

 

city sure zll= code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

mNo

El Yes. Fill in the deteiis.

 

 

 

 

 

Court or agency Nature of the case :;';:15 of the
Case title
com Name m Pendlng
n On appeal
Number Street a Conciuded
Case ““mb°' city sure zlP code

Givo details About ¥our Business or connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
g A member of a limited liability company (LLC) or limited liability partnership (LLP)
g A partner in a partnership
m An oflicer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part 12.
m Yes. Check all that apply above and fill in the details below for each business,
Describe the nature ofthe business Employer identification number
Do not include Social Security number or lTlN.

 

Business Name

 

 

 

ElN:___-_________________________
Number Street
` Name of accountant or bookkeeper bates business existed
Fi'°m TO
C|ty State ZlF Code
Describe the nature of the business Employer identification number

Do not include Social Security number or lTlN.

 

Business Name

 

 

ElN ________-_____________
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZlP Code

Official Form 107 Statement of Financiai Aifairs for individuals Filing for Bankruptcy page 11

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 51 of 59

Debtor 1 Antonia M» Na"S Case number (irknewn)

First Name Middle Name Last Name

 

Employer identification number
Do not include Social Security number or lTlN.

Describe the nature of the business

 

Business Name

 

 

EiN'______-'___......_.____
N
‘"“b°" Street Name of accountant or bookkeeper Dafe$ business existed
From TO _________

 

City State ZlP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

ENo

n Ves. Fill in the details below.

Date issued

 

Name MM l co / YYvY

 

Number Street

 

 

Clty State ZlP Code

Part 12:` Sign Bolow

l have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perjury that the
answers are true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 1 Signature of Debtor 2
mate __€:)_S:.Q_§;Z__D l z Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Ofl"icial Form 107)?

MNo

m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

CiNo

m Yes. Name of person Tania Stoxste" . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Of&cia| Form 119).

Oflicial Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 12

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 52 of 59

 
 

Fill in this information to identify your case:

    

 

Debtor1 Antonia M. Nalls
Firs\ Name Middla Name Last Name

 

 

     
     

Debtor 2
(SPOHSG, if fliil'\g) Fim Name Middle Name Last Name

 

    
 

United States Bankruptcy Court for the: Nol‘lhem DisiriCt Of indiana

  
  

  

Case number

 

(if known)

 

 

Ofl"lcial Form 1OGSum

 

[:l Check if this is an
amended filing

Summary of Your Assets and Liabilities and Gertain Statistical information 12115

 

Be as complete and accurate as possible, lf two married people are filing together, both are equally responsible for supplying correct
information Fill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

Your assets
Vaiue of what you own

1. Schedu/e A/B.' Property (Ofiicial Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B .......................................................................................................... $ -----~(-)-’-Q-Q-
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... 3 9,532.00
10. Copy line 63, Total of all property on Schedule A/B ......................................................................................................... $ 9,582_00
Summarize ¥our Liabiiitles
Your liabilities

Amount you owe

2. Schedule D.' Creditors Who Have Claims Secured by Froperty (Oificial Form 106D)

 

 

 

 

 

2a Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ ___2-_8_’§)§_92_
3. Scheduie E/F: Creditors Who Have Unsecured Claims (Oflicia| Form 106E/F) 0 00
3a. Copy the total claims from Part 1 (pn`ority unsecured claims) from line 6e of Scheduie E/F ............................................ $ '~__~__"-
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................... + $ 34,833.00
Your ieiel liabilities s 63»141-00
Summarize Your income and Expenses
4. Schedule l: Your lncome (Offlcia| Form 106|) 3 026 00
Copy your combined monthly income from line 12 of Schedule I .......................................................................................... $ ~_--_-’-_`_
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Scheduie J .................................................................................................... $ _M
Oiticial Form 1OSSum Summary of Your Assets and Liabilities and Certain Statistical lnformation page 1 of 2

Case 19-20448-jra Doc 1 Filed 03/05/19

Debtor 1 Antonia M- Na"S Case number tiri<nown)

Flrst Name Mlddle Name Last Name

Answer These Questions for Administrative and Sta!istical Records

 

Page 53 of 59

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

m No. ¥ou have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

m Yes

7. What kind of debt do you have?

w Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Ofiicia|

Form 122A-1 Line 11; 0R, Form 1228 Line 11; OR, Form 1220-l Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the government (Copy line 6b.)

90. Claims for death or personal injury while you were intoxicated (Copy line 60.)

9d. Student loans. (Copy line 6i.)

9e. Ob|igations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line Sg.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +

 

 

 

 

 

99. Total. Add lines 93 through 9f.

 

 

 

@/M

3"54@\

Ofncia| Form 1068um Summary of Your Assets and Liabilities and Certain Statistical lnformation

3 4,240.00

Total claim

5 0.00
3 0.00
5 0.00
3 27,084.00
5 0.00
s 0.00
3 27,804.00

page 2 of 2

 

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 54 01 59

7 Fill in this information to identify your case:' v

 

 

Debtor1 Antonia lVl. Nalls
Flrst Name Middle Name Last Name

Debtor 2

(SpOUSG, if flitng) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: Nolthem Disln`ct of Indiana

Case number cl Ci‘lSCi< if this iS an
(irknown) amended filing

 

Ofticial Form 108
Statement of lntention for Individua|s Filing Under Chapter 7 wis

lf you are an individual filing under chapter 7, you must fill out this form if:
i creditors have claims secured by your property, or
ll you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

lt two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

 

1. For any creditors that you listed in Part 1 of Scheduie D: Creditors Who Have Claims Secured by property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

secures a debt? as exempt on Scheduie C?

 

 

Creditor’s _ _
name: Cap|ta‘ One Auto Finance n Surrender the properiy. n No
4 _ m Retain the property and redeem lt. d Yes
E;;:r:?;wn of 2010 Chevy TreVer$e w Retain the property and enter into a
Secun-ng debt Reaffirmation Agreemenf.
n Retain the property and {explain]:
Creditors _ .
name; Credit Acceptance Corporation a Surrender me p'°pe"y' n N°
_ ' m Retain the property and redeem it. ij Yes
E\;;;n:;wn of 2015 Chevy Ma"bu w Retain the property and enter into a
Secun~ng debt Reafiirmation Agreement.
m Retain the property and [exp|ain]:
Creditor’s , _ _
name: mmcls Tme Loan U Surrender the property. Ci No
C] Retain the property and redeem it. M Yes

Description of Tme Loan

Ofncial Form 108

properly
securing debt:

Creditors
name:

Description of

plopeny
secuan debt:

m Retain the property and enter into a
Reaffirmation Agreement.

n Retain the property and [exp|ain]:

 

0 Surrender the property.
n Retain the property and redeem it.

i:l Retain the property and enter into a
Reafrirmation Agreement.

n Retain the property and [explain]:

 

Statement of intention for lndividua|s Filing Under Chapter 7

ElNo

Ci Yes

page 1

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 55 01 59

Debtor1 Antonia M- Nalls Case number (/rknowni
Firsi Name Middle Name Last Name

List ¥our Unexpired Personal property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpiréd Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wilt the lease be assumed?

Lessor’s name: Mike Uyo Cl No

Ei yes

Description orieased Residential Apartment Lease

 

property:

Lessor’s name: n No

Description of leased m Yes

property:

Lessor’s name: f] No

Description of leased n Yes

Properin

Lessor’s name: C| NO
El Yes

Description of leased

property:

Lessor’s name: [] No
a Yes

Description of leased

property:

Lessor’s name: C| No
m Yes

Description of leased

property:

Lessor’s name: l] No
Ci Yes

Description of leased
property:

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

X Mmuatmtn, X

 

Signature of Debtor 1 Signature of Debtor 2
Date:g 05 ZD/ § Date
MMl DD / YYYY MM/ DD/ YYYY

Ofticial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-20448-jra Doc 1 Filed 03/05/19 Page 56 01 59

(6/2010)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDlANA

 

Eastem DWISION
In re Antonia M. Nalls )
) Case No.
) Chapter 7
)
Debtor(s) )

VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) verifies under penalty of perjury that the attached list of

creditors is true and correct to the best of his/her knowledge

Dated: (`/\l\‘iinf\r am iLQt/Q/i/S` <D)'F>' ic;l

Debtor

Joint Debtor

Case 19-20448-jra

Bank of Missouri
5109 S. Broadway
Sioux Falls, SD 57109

Capital One Bank USA NA
P.O. Box 30281
Salt Lake City. UT 84130

First Premier Bank
3820 N. Louise Avenue
Sioux Falls, SD 57107

Ginny's Inc.
1 1 12 7th Avenue
Monroe, WI 53566

Webbank/Freshstart
6250 Ridgewood Road
Saint Cloud, MN 56303

Comcast
41 1 12 Concept Drive
Plymouth_, MI 48170

JTM Capital Management, LLC
6400 Sheridan Dr #-138
Williamsville, NY 14221

AFNI
P.O. Box 3097
Bloomington_, IL 61702

Diversified Consultants
P.O. Box 551268
Jacksonville, FL 32255

Enhanced Recovery Company
P.O. Box 57547
Jacksonville, FL 32241

Franklin Collections Services
2978 W. Jackson Street
Tepelo_. MS 38803

Doc 1 Filed 03/05/19 Page 57 0159

Matrix

Case 19-20448-jra Doc 1

Jefferson Capital System
16 McLeland Road
Saint Cloud_, MN 56303

Midwest Recovery System LLC
514 Earth City Plaza, Ste 100
Earth City, MO 63045

Sprint chtel Corporation
P.O. Box 7949, Attn: Bankruptcy Dept
Overland Park, KS 66207

T-Mobile USA
P.O. Box 53410
Bellevue, WA 98015

ATT
P.O. Box 769, Attn: Bankruptcy Department
Arlington_, TX 76004

Verizon Wireless - Bankruptcy Administration

500 Technology Drive, Ste 550
Weldon Spring, MO 63304

Mid America Bank & Trust
216 West Second Street
Dixon, MO 65459 '

Fedloan Servicing
P.O. Box 60610
Harrisburg_, PA 17106

Progressive Furniture, Inc.
P.O. Box 308
Archbold, OH 43 502

Certegy
1 1601 Roosevelt Blvd N.
St. Petersburg_, FL 33716

Chex System
7805 Hudson Road
Woodberry, MN 55125

Filed 03/05/19

Page 58 01 59

Case 19-20448-jra Doc 1

Equifax Bankruptcy Department
P.O. Box 740241
Atlanta, GA 30374

Experian Bankruptcy Department
P.O. Box 2002
Allen, TX 75013

TransUnion Bankruptcy Department
P.O. Box 1000
Chester, PA 19022

Capital One Auto Finance
P.O. Box 259407
Planto, TX 75025

Credit Acceptance Corporation.
P.O. Box 5070
Southfleld, MI 48086

Filed 03/05/19

Page 59 01 59

